Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The instant application, 17131085 is a Continuation of application 15507157 which is now U.S. Patent 10902454. Said application has allowable limitations as a result of the continuity of the application 15507157. The dependent claims are also allowed.
Allowable Subject Matter
Claims 2-28 are allowed. Regarding the 103 rejection, the prior art references most closely resembling Applicant’s claimed invention are Graves et al (20070143177), Heitmueller et al. (20180315066) and McLaughlin (20130103484). As per independent claim 2, the prior art of record Graves discloses:
a system for managing promotional programs, the system comprising:
a device programmed to receive information on one or more items to purchase in a transaction; and a server executing a substantiation platform programmed to communicate with the device to receive the information on the one or more items to purchase, the substantiation platform comprising a rule engine, the rule engine receives information relating to the one or more items and rules associated with a plurality of promotional programs, and analyzes the rules to determine eligibility of the one or more items for the plurality of promotional programs, and outputs payment information for the one or more items based on eligibility and the rules associated with the plurality of promotional programs, wherein the rules associated with at least one promotional 
determines payment information for the one or more items determined to be eligible for the plurality of promotional programs (par 50-52, 69, 93, 94);
wherein the transaction for the purchase of the one or more items includes a first transaction for a payment amount determined based on the payment information for the one or more items determined to be eligible and a second transaction for one or more ineligible items using different payment information(par 50-52, 69, 93, 94).
The combination of Graves, Heitmueller and McLaughlin does not teach:
the substantiation platform receives edits to the rules integrating a modified approved items list that are specifically eligible for a promotional program and a modified black-list items list that are specifically ineligible for the promotional program of the plurality of promotional programs applicable to the one or more items, automatically generates edited rules integrating the modified approved items list and the modified black-list items list into one or more edited rules, reanalyzes the one or more edited rules to determine eligibility of the one or more items for the plurality of promotional programs based on the edited rules associated with the promotional program, and determines payment information for the one or more items determined to be eligible for the plurality of promotional programs.
These uniquely distinct features render claims 2-28 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN L BROWN/Primary Examiner, Art Unit 3621